Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered December 17, 2012 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: In these proceedings pursuant to Family Court Act article 6, the parties sought, inter alia, modification of a prior order of custody and visitation. While the appeals herein were pending, Thomas E. Horning, the petitioner in appeal No. 2 and the respondent in appeal Nos. 1, 3 and 4, filed another petition seeking modification of the same order. An order was thereafter entered upon stipulation of the parties, thereby rendering moot the appeals herein (see Matter of Walker v Adams, 31 AD3d 1018, 1018 [2006]; Matter of Rebecca O. v Todd P., 309 AD2d 982, 983 [2003]).
Present — Scudder, EJ., Smith, Carni, Lindley and Whalen, JJ.